

 
Exhibit 10.10


 
 
 AMENDED AND RESTATED SECURITY AGREEMENT 
 
Bank of America, N.A.

 
 
                                                                                                                      

 November 13, 2007

 
 
THIS AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”) is made among


       Bank of America, N.A. (as assignee of Fleet Retail Finance Inc.
(“Fleet”), pursuant to that certain Assignment and Acceptance dated as of even
date herewith by and between Fleet, as Assignor, and Bank of America, N.A., as
Assignee) a national banking association with offices at 100 Federal Street, 9th
Floor, Boston, Massachusetts 02110 (the “Lender”)


and


Aeropostale West, Inc., (the “Existing Guarantor”), Delaware corporation with
its principal executive offices at 112 West 34th Street, New York, New York
10120; and Aero GC Management LLC, a Virginia limited liability company with an
address of 112 West 34th Street, New York, New York  10120; and Jimmy’Z Surf
Co., Inc., a Deleware corporation with an address  of 112 West 34th Street, New
York, New York 10120 (together with the Existing Guarantor, each such person, a
“Guarantor” and collectively, the “Guarantors”).




WITNESSETH:


WHEREAS, on October 7, 2003, (i) Aeropostale. Inc., a Delaware corporation with
its principal offices at 112 West 34th Street, New York, New York 10120, (the
“Borrower”) and Fleet entered into a certain Amended and Restated Loan and
Security Agreement  (as amended and in effect, the “Existing Agreement”); and
(ii) the Exsisting Guarantor and Fleet also enter into a cartain Security
Agreement ( as amended and in effect, the :Exsisting Security Agreement”); and


WHEREAS, the Borrower and Lender have agreed to amend and restate the Existing
Agreement and Existing Security Agreement, pursuant to, among other documents,
instruments, and agreements, that certain Second Amended and Restated Loan and
Security Agreement, dated as of November 13, 2007 (as amended, modified,
supplemented or restated and in effect from time to time, the “Loan Agreement”);
and


WHEREAS, each Guarantor is a wholly-owned subsidiary of the Borrower; and


WHEREAS, pursuant to the Loan Agreement, the Guarantors have executed and
delivered to Lender a certain Amended and Restated Guaranty (the “Guaranty”) of
even date herewith pursuant to which, as more specifically set forth therein,
each  Guarantor has guaranteed the full and prompt payment of all Liabilities of
the Borrower; and
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
WHEREAS, in accordance with the terms of the Loan Agreement and in order to
secure the payment and performance of the Liabilities of the Borrower and its
obligations under the Guaranty, the Guarantors are obligated to execute and
deliver to the Lender a security agreement in substantially the form hereof; and


WHEREAS, the Existing Guarantor wishes to confirm the grant pledges and security
interests made in the Exsisting Security Agreement, and the other Guarantors
wisg to grant pledges and security interests in favor of the Lenders as herein
provided;


NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree that the Exsisting Security Agreement
shall be amended and restated in its entirety to read as follows:


 
Article 1 - Definitions:
 
As used herein, the following terms have the following meanings or are defined
in the section of this Agreement so indicated (terms used herein which are
defined in the Loan Agreement are used as so defined):
 
“Account Debtor”:
Has the meaning given that term in the UCC.

 
“Accounts” and "Accounts
Receivable” include, without limitation, “accounts” as defined in the UCC, and
also all:  accounts, accounts receivable, receivables, and rights to payment
(whether or not earned by performance) for: property that has been or is to be
sold, leased, licensed, assigned, or otherwise disposed of; services rendered or
to be rendered; a policy of insurance issued or to be issued; a secondary
obligation incurred or to be incurred; energy provided or to be provided; for
the use or hire of a vessel; arising out of the use of a credit or charge card
or information contained on or used with that card; and Health-Care-Insurance
receivables; and also all Inventory which gave rise thereto, and all rights
associated with such Inventory, including the right of stoppage in transit; all
reclaimed, returned, rejected or repossessed Inventory (if any) the sale of
which gave rise to any Account.

 
 “Borrower”:
Is referred to in the Preamble.

 
“Chattel Paper”:
Has the meaning given that term in the UCC.

 
“Collateral”:
Is defined in Section 2-1.

 
“Deposit Account”:
Has the meaning given that term in the UCC and also includes all demand, time,
savings, passbook, or similar accounts maintained with a bank.

 
“Documents”:
Has the meaning given that term in the UCC.

 
“Documents of Title”:    
Has the meaning given that term in the UCC.

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
“Equipment”:
Includes, without limitation, “equipment” as defined in the UCC, and also all
furniture, store fixtures, motor vehicles, rolling stock, machinery, office
equipment, plant equipment, tools, dies, molds,  and other goods, property, and
assets which are used and/or were purchased for use in the operation or
furtherance of  Guarantor’s business, and any and all accessions or additions
thereto, and substitutions therefor.

 
“Fixtures”:
Has the meaning given that term in the UCC.

 
“General Intangibles”:
Includes, without limitation, “general intangibles” as defined in the UCC; and
also all: rights to payment for credit extended; deposits; amounts due to the
Guarantor; credit memoranda in favor of the Guarantor; warranty claims; tax
refunds and abatements; insurance refunds and premium rebates; all means and
vehicles of investment or hedging, including, without limitation, options,
warrants, and futures contracts; records; customer lists; telephone numbers;
goodwill; causes of action; judgments; payments under any settlement or other
agreement; literary rights; rights to performance; royalties; license and/or
franchise fees; rights of admission; licenses; franchises; license agreements,
including all rights of the Guarantor to enforce same; permits, certificates of
convenience and necessity, and similar rights granted by any governmental
authority; patents, patent applications, patents pending, and other intellectual
property; internet addresses and domain names; developmental ideas and concepts;
proprietary processes; blueprints, drawings, designs, diagrams, plans, reports,
and charts; catalogs; manuals; technical data; computer software programs
(including the source and object codes therefor), computer records, computer
software, rights of access to computer record service bureaus, service bureau
computer contracts, and computer data; tapes, disks, semi-conductors chips and
printouts; trade secrets rights, copyrights, mask work rights and interests, and
derivative works and interests; user, technical reference, and other manuals and
materials; trade names, trademarks, service marks, and all goodwill relating
thereto; applications for registration of the foregoing; and all other general
intangible property of the Guarantor in the nature of intellectual property;
proposals; cost estimates, and reproductions on paper, or otherwise, of any and
all concepts or ideas, and any matter related to, or connected with, the design,
development, manufacture, sale, marketing, leasing, or use of any or all
property produced, sold, or leased, by the Guarantor or credit extended or
services performed, by the Guarantor, whether intended for an individual
customer or the general business of the Guarantor, or used or useful in
connection with research by the Guarantor.

 
“Goods”:
Has the meaning given that term in the UCC, and also includes all things movable
when a security interest therein attaches and also all computer programs
embedded in goods and any supporting information provided in connection with a
transaction relating to the program if (i) the program is associated with the
goods in such manner that it  customarily is considered part of the goods or
(ii) by becoming the owner of the goods, a Person acquires a right to use the
program in connection with the goods.

 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
“Guaranty”:
Is referred to in the Preamble.

 
 “Indemnified Person”:
Is defined in Section 7-2.

 
“Instruments”:
Has the meaning given that term in the UCC.

 
“Inventory”:
Includes, without limitation, “inventory” as defined in the UCC and also all:
(a) Goods which are leased by a Person as lessor; are held by a Person for sale
or lease or to be furnished under a contract of service; are furnished by a
Person under a contract of service; or consist of raw materials, work in
process, or materials used or consumed in a business; (b) Goods of said
description in transit; (c) Goods of said description which are returned,
repossessed and rejected; (d) packaging, advertising, and shipping materials
related to any of the foregoing; (e) all names, marks, and General Intangibles
affixed or to be affixed or associated thereto; and (f) Documents and Documents
of Title  which represent any of the foregoing.

 
“Investment Property”:
Has the meaning given that term in the UCC.

 
“Letter-of-Credit Right”:
Has the meaning given that term in UCC and also refers to any right to payment
or performance under an L/C, whether or not the beneficiary has demanded or is
at the time entitled to demand payment or performance.

 



"Liabilities":
(in the singular, “Liability”): Includes, without limitation, all and each of
the following, whether now existing or hereafter arising:

 
(a)           Any and all direct and indirect liabilities, debts, and
obligations of the Borrower to the Lender or any Lender, each of every kind,
nature, and description under the Loan Documents.
 
(b)           Each obligation to repay any loan, advance, indebtedness, note,
obligation, overdraft, or amount now or hereafter owing by the Borrower to the
Lender or any Lender under the Loan Documents (including all future advances
whether or not made pursuant to a commitment by the Lender or any Lender),
whether or not any of such are liquidated, unliquidated, primary, secondary,
secured, unsecured, direct, indirect, absolute, contingent, or of any other
type, nature, or description, or by reason of any cause of action which the
Lender or any Lender may hold against the Borrower under the Loan Documents.
 
(c)           All notes and other obligations of the Borrower now or hereafter
assigned to or held by the Lender or any  Lender with respect to the Loan
Documents, each of every kind, nature, and description.
 
(d)           All interest, fees, and charges and other amounts which may be
charged by the Lender or any Lender to the Borrower under the Loan Documents
and/or which may be due from the Borrower to the Lender or any Lender under the
Loan Documents from time to time.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(e)           All costs and expenses incurred or paid by the Lender or any
Lender in respect of any of the Loan Documents (including, without limitation,
Costs of Collection, attorneys’ reasonable fees, and all court and litigation
costs and expenses).
 
(f)           Any and all covenants of the Borrower to or with the Lender or any
Lender and any and all obligations of the Borrower to act or to refrain from
acting in accordance with under Loan Documents.
 
(g)           Each of the foregoing as if each reference to the “ Lender and
each Lender “ therein were to each Affiliate of the Lender or any Lender.
 
(h)           Any and all direct or indirect liabilities, debts, and obligations
of the Borrower to the Lender or any Affiliate of the Lender, each of every
kind, nature, and description owing on account of any service or accommodation
provided to, or for the account of the Borrower pursuant to this or any other
Loan Document, including cash management services and the issuances of L/C’s.
 
“Payment Intangible”:
As defined in the UCC and also any general intangible under which the Account
Debtor’s primary obligation is a monetary obligation.

 
“Proceeds”:
Includes, without limitation, “Proceeds” as defined in the UCC and each type of
property described in Section 2-1 hereof.

 
“Receivables Collateral”:
That portion of the Collateral which consists of Accounts, Accounts Receivable,
General Intangibles, Chattel Paper, Instruments, Documents of Title, Documents,
Investment Property, Payment Intangibles, Letter-of-Credit Rights,
Health-Care-Insurance-Receivables, bankers’ acceptances, and all other rights to
payment.

 
“Supporting Obligation”:
Has the meaning given that term in the UCC and also refers to a Letter-of-Credit
Right or secondary obligation which supports the payment or performance of an
Account, Chattel Paper, a Document, a General Intangible, an Instrument, or
Investment Property.

 
“UCC”:
The Uniform Commercial Code as in effect from time to time in Massachusetts.

 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
Articel 2 - Grant of Security Interest:
 
2-1    Grant of Security Interest.    To secure the Guarantors’ prompt,
punctual, and faithful performance of all and each of the Liabilities, the
Guarantors hereby grant to the Lender a continuing security interest in and to,
and assigns to the Lender (and ratifies and confirms any applicable Guarantor
grants of security interest to the Lender pursuant to the Existing Loan
Agreement) the following, and each item thereof, whether now owned or now due,
or in which the Guarantors have an interest, or hereafter acquired, arising, or
to become due, or in which the Guarantors obtain an interest, and all products,
Proceeds, substitutions, and accessions of or to any of the following (all of
which, together with any other property in which the Lender may in the future be
granted a security interest, is referred to herein as the “Collateral”):
 
(a)           All Accounts and accounts receivable.
 
(b)           All Inventory.
 
(c)           All General Intangibles.
 
(d)           All Equipment.
 
(e)           All Goods.
 
(f)           All Fixtures.
 
(g)           All Chattel Paper.
 
(h)           All Letter-of-Credit Rights.
 
(i)           All Payment Intangibles.
 
(j)           All Supporting Obligations.
 
(k)           All books, records, and information relating to the Collateral
and/or to the operation of the Guarantor’s business, and all rights of access to
such books, records, and information, and all property in which such books,
records, and information are stored, recorded, and maintained.
 
(l)           All Leasehold Interests.
 
(m)           All Investment Property, Instruments, Documents, Deposit Accounts,
money, policies and certificates of insurance, deposits, impressed accounts,
compensating balances, cash, or other property.
 
(n)           All insurance proceeds, refunds, and premium rebates, including,
without limitation, proceeds of fire and credit insurance, whether any of such
proceeds, refunds, and premium rebates arise out of any of the foregoing (2-1(a)
through 2-1(o)) or otherwise.
 
(o)           All liens, guaranties, rights, remedies, and privileges pertaining
to any of the foregoing (2-1(a) through 2-1(p)) including the right of stoppage
in transit.
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
2-2           Extent and Duration of Security Interest.
 
                        (a)         The security interest created and granted
herein is in addition to, and supplemental of, any security interest previously
granted by any Guarantor to the Lender and shall continue in full force and
effect applicable to all Liabilities until both
 
 (i)            all Liabilities have been paid and/or satisfied in full; and
 
                        (ii)          the security interest created herein is
specifically terminated in writing by a duly authorized officer of the Lender.
 
(b)           It is intended that the security interests and all other liens in
the Collateral created herein extend to and cover all assests of the Guarantors.
 
Article 3 - General Representations, Covenants and Warranties:
 
To induce each Lender to continue to provide financial accommodations to and for
the account of the Borrower, the Guarantor hereby makes each of the
representations and warranties to the Lender and the Lenders set forth in
Article 4 of the Loan Agreement that have been made by the Borrower therein, and
agrees to be bound by the provisions of Articles 5, 6 and 7 of the Loan
Agreement as if the Guarantor were the Borrower thereunder.   Each such
warranty, representation, covenant and agreement  contained in Articles  4, 5, 6
and 7 is incorporated herein by reference.  Attached here to as EXHIBITS: 4-2
(Related Entities); 4-3 (Trade Names); 4-5  (Locations, Leases, and Landlords),
4-6 (Encumbrances); 4-7 (Indebtedness); 4-8 (Insurance Policies), 4-10 (Capital
Leases); 4-13 (Taxes); 4-17 (Litigation), 4-22 (Permitted Management Fees and
other Affiliated Transactions); 6-3 (Bonds and Deposits); 7-1 (DDA’s) and 7-2
(Credit Card Arrangements) which reflect any additional information which is not
already set forth on the corresponding Exhibits attached to the Loan Agreement.
 
Article 4 - Lender As Guarantor’s Attorney-In-Fact:
 
4-1           Appointment as Attorney-In-Fact.  The Guarantor hereby irrevocably
constitutes and appoints the Lender as the Guarantor’s true and lawful attorney,
with full power of substitution, exercisable after the occurrence, and during
the continuance, of an Event of Default, to convert the Collateral into cash at
the sole risk, cost, and expense of the Guarantors, but for the sole benefit of
the Lender. The rights and powers granted the Lender by this appointment include
but are not limited to the right and power to:
 
(a)           Prosecute, defend, compromise, or release any action relating to
the Collateral.
 
(b)           Sign change of address forms to change the address to which the
Guarantor’s mail is to be sent to such address as the Lender shall designate;
receive and open the Guarantor’s mail; remove any Receivables Collateral and
Proceeds of Collateral therefrom and turn over the balance of such mail either
to the Guarantor or to any trustee in bankruptcy, receiver, assignee for the
benefit of creditors of the Guarantor, or other legal representative of such
Guarantor whom the Lender determines to be the appropriate person to whom to so
turn over such mail.
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
(c)           Endorse the name of the Guarantor in favor of the Lender upon any
and all checks, drafts, notes, acceptances, or other items or instruments; sign
and endorse the name of the Guarantor on, and receive as secured party, any of
the Collateral, any invoices, schedules of Collateral, freight or express
receipts, or bills of lading, storage receipts, warehouse receipts, or other
documents of title respectively relating to the Collateral.
 
(d)           Sign the name of the Guarantor on any notice to the Guarantor’s
Account Debtors or verification of the Receivables Collateral; sign each
Guarantor’s name on any Proof of Claim in Bankruptcy against Account Debtors,
and on notices of lien, claims of mechanic’s liens, or assignments or releases
of mechanic’s liens securing the Accounts.
 
(e)           Take all such action as may be necessary to obtain the payment of
any letter of credit and/or banker’s acceptance of which any Guarantor is a
beneficiary.
 
(f)           Repair, manufacture, assemble, complete, package, deliver, alter
or supply goods, if any, necessary to fulfill in whole or in part the purchase
order of any customer of the Guarantor.
 
(g)           Use, license or transfer any or all General Intangibles of any
Guarantor.
 
4-2           No Obligation to Act. The Lender  shall not be obligated to do any
of the acts or to exercise any of the powers authorized by Section 4-1 herein,
but if the Lender elects to do any such act or to exercise any of such powers,
it shall not be accountable for more than it actually receives as a result of
such exercise of power, provided that, if the Lender elects to use or license
any General Intangibles of the Guarantor consisting of trademarks, copyrights or
similar property, the Lender shall use reasonable efforts to preserve and
maintain any such trademark, copyright or similar property (but nothing
contained herein shall obligate the Lender to undertake (or refrain from
undertaking) any specific action with respect thereto). The Lender shall not be
responsible to the Guarantor for any act or omission to act pursuant to Section
4-1, except to the extent that the subject act or omission to act had been
grossly negligent or in actual bad faith.
 
Article 5 - Events of Default:
 
The occurrence of any Event of Default shall constitute an Event of Default
hereunder. Without limiting the foregoing, each Guarantor acknowledges and
agrees that such Guarantor is bound by the provisions of  Section 10-13 of the
Loan Agreement.
 
Article 6 - Events of Default. Rights and Remedies Upon Default:
 
In addition to all of the rights, remedies, powers, privileges, and discretions
which the Lender is provided prior to the occurrence, and during the
continuance, of any Event of Default.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
6-1           Rights of Enforcement.
 
(a)           To collect the Receivables Collateral with or without the taking
of possession of any of the Collateral.
 
(b)           To take possession of all or any portion of the Collateral.
 
(c)           To sell, lease, or otherwise dispose of any or all of the
Collateral, in its then condition or following such preparation or processing as
the Lender deems advisable and with or without the taking of possession of any
of the Collateral.
 
(d)           To conduct one or more going out of business sales which include
the sale or other disposition of the Collateral.
 
(e)           To apply the Receivables Collateral or the Proceeds of the
Collateral towards (but not necessarily in complete satisfaction of) the
Liabilities.
 
(f)           To exercise all or any of the rights, remedies, powers,
privileges, and discretions under all or any of the Loan Documents.
 
6-2           Sale of Collateral.
 
(a)           Any sale or other disposition of the Collateral may be at public
or private sale upon such terms and in such manner as the Lender deems
advisable, having due regard to compliance with any statute or regulation which
might affect, limit, or apply to the Lender’s disposition of the Collateral.
 
(b)           The Lender, in the exercise of the Lender’s rights and remedies
upon default, may conduct one or more going out of business sales, in the
Lender’s own right or by one or more agents and contractors. Such sale(s) may be
conducted upon any premises owned, leased, or occupied by any Guarantor.  The
Lender and any such Lender or contractor, in conjunction with any such sale, may
augment the Inventory with other goods (all of which other goods shall remain
the sole property of the Lender or such agent or contractor).  Any amounts
realized from the sale of such goods which constitute augmentations to the
Inventory (net of an allocable share of the costs and expenses incurred in their
disposition) shall be the sole property of the Lender or such agent or
contractor and no Guarantor nor any Person claiming under or in right of any
Guarantor shall have any interest therein.
 
(c)           Unless the Collateral is perishable or threatens to decline
speedily in value, or is of a type customarily sold on a recognized market (in
which event the Lender shall provide the Guarantors such notice as may be
practicable under the circumstances), the Lender shall give the Guarantors at
least ten (10) days prior notice, by authenticated record, of the date, time,
and place of any proposed public sale, and of the date after which any private
sale or other disposition of the Collateral may be made.  Each Guarantor agrees
that such written notice shall satisfy all requirements for notice to the
Guarantors which are imposed under the UCC or other applicable law with respect
to the exercise of the Lender’s rights and remedies upon default.
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
(d)           The Lender may purchase the Collateral, or any portion of it at
any sale held under this Article (to the extent permitted by applicable law).
 
(e)           The Lender shall apply the proceeds of the Lender’s exercise of
its rights and remedies upon default in accordance with the provisions of
Section 11-2 of the Loan Agreement.
 
6-3           Occupation of Business Location. In connection with the Lender’s
exercise of the Lender’s rights under this Article 6, the Lender may enter upon,
occupy, and use any premises owned or occupied by any Guarantor, and may exclude
the Guarantors from such premises or portion thereof as may have been so entered
upon, occupied, or used by the Lender.  The Lender shall not be required to
remove any of the Collateral from any such premises upon the Lender’s taking
possession thereof, and may render any Collateral unusable to the
Guarantors.  In no event shall the Lender be liable to any Guarantor for use or
occupancy by the Lender of any premises pursuant to this Article 6, nor for any
charge (such as wages for the Guarantor’s employees and utilities) incurred in
connection with the Lender’s exercise of the Lender’s Rights and
Remedies,  except for such charges which are incurred as a result of the
Lender’s gross negligence or willful misconduct
 
6-4           Grant of Nonexclusive License. Each Guarantor hereby grants to the
Lender a royalty- free nonexclusive irrevocable license, exercisable upon the
occurrence, and during the continuance, of an Event of Default, to use, apply,
and affix any trademark, trade name, logo, or the like in which such Guarantor
now or hereafter has rights, such license being with respect to the Lender’s
exercise of the rights hereunder including, without limitation, in connection
with any completion of the manufacture of Inventory or sale or other disposition
of Inventory. In exercising its rights under such license, the Lender shall use
reasonable efforts to preserve and maintain any such trademark, trade name, or
logo, but nothing contained herein shall obligate the Lender to undertake (or
refrain from undertaking) any specific action and the Lender shall, under no
circumstances, have any liability to any Guarantor, except for such which are a
result of the Lender’s gross negligence or willful misconduct.
 
6-5           Assembly of Collateral. The Lender may require the Guarantors to
assemble the Collateral and make it available to the Lender at the Guarantors’
sole risk and expense at a place or places which are reasonably convenient to
both the Lender and the Guarantors.
 
6-6           Rights and Remedies. The rights, remedies, powers, privileges, and
discretions of the Lender hereunder (herein, the “Lender’s Rights and Remedies”)
shall be cumulative and not exclusive of any rights or remedies which it would
otherwise have.  No delay or omission by the Lender in exercising or enforcing
any of the Lender’s Rights and Remedies shall operate as, or constitute, a
waiver thereof.  No waiver by the Lender of any Event of Default or of any
default under any other agreement shall operate as a waiver of any other default
hereunder or under any other agreement.  No single or partial exercise of any of
the Lender’s Rights or Remedies, and no express or implied agreement or
transaction of whatever nature entered into between the Lender and any person,
at any time, shall preclude the other or further exercise of the Lender’s Rights
and Remedies.  No waiver by the Lender of any of the Lender’s Rights and
Remedies on any one occasion shall be deemed a waiver on any subsequent
occasion, nor shall it be deemed a continuing waiver.  The Lender’s Rights and
Remedies  may be exercised at such time or times and in such order of preference
as the Lender may determine. The Lender’s Rights and Remedies may be exercised
without resort or regard to any other source of satisfaction of the Liabilities.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
Article 7 - General:
 
7-1           Protection of Collateral. The Lender has no duty as to the
collection or protection of the Collateral beyond the safe custody of such of
the Collateral as may come into the possession of the Lender and shall have no
duty as to the preservation of rights against prior parties or any other rights
pertaining thereto.  With the Guarantors’ prior approval (which shall not be
unreasonably delayed or withheld), the Lender may include reference to the
Guarantors (and may utilize any logo or other distinctive symbol associated with
the Guarantors) in connection with any advertising, promotion, or marketing
undertaken by the Lender.
 
7-2           Indemnification. The Guarantor shall indemnify, defend, and hold
the Lender and any employee, officer, or Lender of any of the foregoing (each,
an “Indemnified Person”) harmless of and from any claim brought or threatened
against any Indemnified Person by any Guarantor, any guarantor or endorser of
the Liabilities, or any other Person (as well as from attorneys’ reasonable fees
and expenses in connection therewith) on account of the relationship of such
Guarantor or of any other guarantor or endorser of the Liabilities with the
Lender, or any Lender (each, an “Indemnified Claim”) other than any claim
resulting from the gross negligence or willful misconduct of such Indemnified
Person.  Each Indemnified Claim may be defended, compromised, settled, or
pursued by the Indemnified Person with counsel of the Lender’s selection (and if
such Indemnified Claim is brought by a Person other than a Guarantor, any
guarantor or endorser of the Liabilities or any Affiliate of any Guarantor,
after consultation with (but not approval of) the Guarantors regarding the
selection of such counsel), but at the expense of the Guarantors, provided that
any Indemnified Claim may not be settled without the consent of the Guarantors
(which shall not be unreasonably withheld or delayed) if as the result of any
such settlement the Guarantors will be obligated to make any payment (other than
reimbursement of the reasonable costs and expenses of  the Indemnified Person).
This indemnification shall survive payment of the Liabilities and/or any
termination, release, or discharge executed by the Lender in favor of any
Guarantor, other than a termination, release, or discharge which makes specific
reference to this Section 7-2.
 
7-3           Right of Set-Off. Any and all deposits or other sums at any time
credited by or due to any Guarantor from the Lender or any Lender or any
Participant or from any Affiliate of the Lender of any Participant, and any
cash, securities, instruments or other property of any Guarantor in the
possession of any of the foregoing, whether for safekeeping or otherwise
(regardless of the reason such Person had received the same) shall at all times
constitute security for all Liabilities and for any and all obligations of the
Guarantors to the Lender or any Participant or such Affiliate and may be applied
or set off against the Liabilities and against such obligations at any time,
whether or not such are then due and whether or not other collateral is then
available to the Lender or any Participant or any such Affiliate.
 
7-4           Successors and Assigns. This Agreement shall be binding upon
the  representatives, successors, and assigns and shall enure to the benefit of
the Lender and its respective successors and assigns.  In the event that the
Lender assigns or transfers its rights under this Agreement, the assignee shall
thereupon succeed to and become vested with all rights, powers, privileges, and
duties of such assignor hereunder and such assignor shall thereupon be
discharged and relieved from its duties and obligations hereunder.
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
7-5           Severability. Any determination that any provision of this
Agreement or any application thereof is invalid, illegal, or unenforceable in
any respect in any instance shall not affect the validity, legality, or
enforceability of such provision in any other instance, or the validity,
legality, or enforceability of any other provision of this Agreement.
 
7-6           Power of Attorney.  In connection with all powers of attorney
included in this Agreement, each Guarantor hereby grants unto the Lender full
power to do any and all things necessary or appropriate in connection with the
exercise of such powers as fully and effectually as such Guarantor might or
could do, hereby ratifying all that said attorney shall do or cause to be done
by virtue of this Agreement.  No power of attorney set forth in this Agreement
shall be affected by any disability or incapacity suffered by any Guarantor and
each shall survive the same. All powers conferred upon the Lender by this
Agreement, being coupled with an interest, shall be irrevocable until this
Agreement is terminated by a written instrument executed by a duly authorized
officer of the Lender.
 
7-7           Application of Proceeds. The proceeds of any collection, sale, or
disposition of the Collateral, or of any other payments received hereunder,
shall be applied towards the Liabilities in accordance with the provisions of
the Loan Agreement.   The Guarantors shall remain liable for any deficiency
remaining following such application.
 
7-8           Notices.  All notices, demands, and other communications made in
respect of this Agreement shall be made to the following addresses, each of
which may be changed upon seven (7) days written notice to all others given by
certified mail, return receipt requested:
 
 
If to the Lender:
Bank of America, N.A.

 
 
100 Federal Street, 9th Floor

 
 
Boston, Massachusetts 02110

 
 
Attention
:  Christine Hutchinson, Vice President

 
 
Email
:  christine.hutchinson@bankofamerica.com                                                

 
 
Fax
:  617 790-1234

 
 
With a copy to:
Riemer & Braunstein LLP

 
 
Three Center Plaza

 
 
Boston, Massachusetts  02108

 
 
Attention    :  David S. Berman, Esquire

 
 
Email          : dberman@riemerlaw.com

 
 
Fax              :  617 880-3456

 
 
 
If to any of the Guarantors:

 
 
Aeropostale West, Inc.

 
 
Aero GC Management LLC

 
 
Jimmy’z Surf Co., Inc.

 
 
c/o Aeropostale, Inc.

 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
 
112 West 34th Street

 
 
New York, New York 10120

 
 
Attention:  Joseph Pachella, VP and Treasurer 

 
 
Email:  jpachella@aeropostale.com                          

 
 
Fax: (201) 581-0399

 
 
 
 
With a copy to:
Edward Slezak, Esq.

 
 
General Counsel                                                      

 
 
Aeropostale, Inc.

 
 
112 West 34th Street, 22nd Floor

 
 
New York, New York 10120

 
 
Email:  eslezak@aeropostale.com

 
 
Fax:  (646) 619-4873

 
7-9           Notice Given.
 
(a)           Except as otherwise specifically provided herein, notices shall be
deemed made and correspondence received, as follows (all times being local to
the place of delivery or receipt):
 
(i)           By mail: the sooner of when actually received or Three (3) days
following deposit in the United States mail, postage prepaid.
 
(ii)           By recognized overnight express delivery: the Business Day
following the day when sent.
 
(iii)           By Hand: If delivered on a Business Day after 9:00 AM and no
later than Three (3) hours prior to the close of customary business hours of the
recipient, when delivered.  Otherwise, at the opening of the then next Business
Day.
 
(iv)           By Facsimile transmission (which must include a header on which
the party sending such transmission is indicated): If sent on a Business Day
after 9:00 AM and no later than Three (3) hours prior to the close of customary
business hours of the recipient, one (1) hour after being sent.  Otherwise, at
the opening of the then next Business Day.
 
(b)           Rejection or refusal to accept delivery and inability to deliver
because of a changed address or Facsimile Number for which no due notice was
given shall each be deemed receipt of the notice sent.
 
7-10           Intent. It is intended that:
 
(a)           This Agreement take effect as a sealed instrument.
 
(b)           The scope of all Collateral Interests created by this Agreement be
broadly construed in favor of the Lender and that they cover all assets of the
Guarantor.
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
(c)           All Collateral Interests created by this Agreement secure all
Liabilities, whether now existing or contemplated or hereafter arising.
 
(d)           All reasonable costs, expenses, and disbursements incurred by the
Lender in connection with such Person’s relationship(s) with the Guarantor shall
be borne by the Guarantor.
 
7-11           Joint and Several Obligations.     Each of the obligations of
each and every Guarantor under this agreement are joint and several.  This
agreement may be enforced against any Guarantor without any duty or
responsibility to pursue any other Guarantor and such enforcement shall not be a
defense to any actions brought against any Guarantors hereunder.  The Lender
hereby reserves all rights against each Guarantor.
 
7-12           Massachusetts Law. This Agreement and all rights and obligations
hereunder, including matters of construction, validity, and performance, shall
be governed by the law of The Commonwealth of Massachusetts.
 
7-13           Consent to Jurisdiction.
 
(a)           Each Guarantor agrees that any legal action, proceeding, case, or
controversy against such Guarantor with respect to any Loan Document may be
brought in the Superior Court of Suffolk County Massachusetts or in the United
States District Court, District of Massachusetts, sitting in Boston,
Massachusetts, as the Lender may elect in its sole discretion.  By execution and
delivery of this Agreement, each Guarantor, for itself and in respect of its
property, accepts, submits, and consents generally and unconditionally, to the
jurisdiction of the aforesaid courts.
 
(b)           Each Guarantor WAIVES personal service of any and all process upon
it, and irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by certified mail, postage prepaid, to the Guarantor at the Guarantor’s
address for notices as specified herein, such service to become effective five
(5) Business Days after such mailing.
 
(c)           Each Guarantor WAIVES any objection based on forum non conveniens
and any objection to venue of any action or proceeding instituted under any of
the Loan Documents and consents to the granting of such legal or equitable
remedy as is deemed appropriate by the Court.
 
(d)           Nothing herein shall affect the right of the Lender to bring legal
actions or proceedings in any other competent jurisdiction.
 
(e)           Each Guarantor agrees that any action commenced by such Guarantor
asserting any claim arising under or in connection with this Agreement or any
other Loan Document shall be brought solely in the Superior Court of Suffolk
County Massachusetts or in the United States District Court, District of
Massachusetts, sitting in Boston, Massachusetts, and that such Courts shall have
exclusive jurisdiction with respect to any such action.
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
  7-14                      WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
LENDER OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS.
 
[Signature Page to Follow]
 

 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date above first written.  This Agreement shall take effect as a sealed
instrument.


                                                 AEROPOSTALE WEST, INC., as a
Guarantor
 
By:
/s/ Michael J. Cunningham
Name:
Michael J. Cunningham
Title:
Executive Vice President and
 
Chief Financial Officer







 
                                                 AERO GC MANAGEMENT LLC, as a
Guarantor



By:
/s/ Michael J. Cunningham
Name:
Michael J. Cunningham
Title:
Executive Vice President and
 
Chief Financial Officer







 
                                                 JIMMY’Z SURF CO., INC., as a
Guarantor



By:
/s/ Michael J. Cunningham
Name:
Michael J. Cunningham
Title:
Executive Vice President and
 
Chief Financial Officer







 
 

--------------------------------------------------------------------------------

 
 


 
LENDER:

BANK OF AMERICA, N.A.


By:
/s/ Kathleen A. Dimock
Name:
Kathleen A. Dimock
Title:
Managing Director















 
 

--------------------------------------------------------------------------------

 

 